Citation Nr: 1731653	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for an anxiety disorder, not otherwise specified (NOS).

2. Entitlement to service connection for a cognitive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to November 1959 and had a period of inactive duty training from July 1960 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board remanded this matter in August 2015.

The Veteran testified at a Travel Board hearing in May 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's anxiety disorder, NOS is not related to his active service or to a service-connected disability.

2. The Veteran's cognitive disorder is not related to his active service or to a service-connected disability.



CONCLUSIONS OF LAW

1. The criteria for service connection for an anxiety disorder, NOS, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.125 (2016).

2. The criteria for service connection for a cognitive disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.125.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in May 2012.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a VA examination was provided and supplemental VA examiner opinions as well as additional VA treatment records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in September 1960, September 1965, September 1970, December 2011, April 2013, March 2016, and supplemental VA opinions were provided in May 2016 and November 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II. Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he currently suffers from an anxiety disorder, NOS, and a cognitive disorder due to his time in active duty service.  Specifically, the Veteran contends that his in-service treatment for a duodenal ulcer had a powerful impact on him that caused intermittent nightmares.  

Service treatment records show that upon entrance into service in April 1959, the Veteran was noted in excellent health with no nervous trouble, depression, excessive worry or loss of memory or amnesia.  In August 1959, the Veteran was noted as an anxious patient.  Upon separation in November 1959, the Veteran was noted as psychiatrically normal.

In August 1960, the Veteran was hospitalized due to a duodenal ulcer.  Upon physical examination, the Veteran was noted as a somewhat apprehensive young male that was not in acute distress.  

In September 1960, the Veteran was afforded a VA examination for his ulcers.  At this time the Veteran had normal neurological and psychiatric findings.  In September 1965, the Veteran was afforded another VA examination for his stomach problems.  The examiner noted that the Veteran was treated for nerves since June 1965.  The Veteran complained of a nervous condition and it was noted that a local psychiatrist advised hospitalization for this problem.  

In September 1965, the Veteran saw his treating VA physician for his claim.  The Veteran was diagnosed with anxiety reaction, antisocial reaction and mental deficiency, mild.  The physician noted that the Veteran showed evidence of emotional immaturity by often seeking attention and asking for treatment for various minor ailments.  The Veteran was admitted to the VA hospital from September 1965 until November 1965, and the Veteran was considered to be emotionally disturbed.  

In September 1970, the Veteran was afforded another VA examination for his stomach problems.  At this time, the Veteran was noted as normal for psychiatric and personality.

The Board notes that the Veteran was admitted repeatedly for alcohol dependency in October and November 1987, May, June and December 1988, November 1989, May 1995, January, May, August, September, November and December 1996, February and May 1997, January, February, March and May 1998 and May 2001.  The Veteran became sober around 1999 and has remained sober since that time.

In November 2005, the Veteran saw his treating VA physician again for his mental health.  The physician noted no evidence of memory impairment or cognitive, cultural or religious barriers to learning.

In December 2011, the Veteran was afforded a VA examination for his post-traumatic stress disorder (PTSD) claim.  The examiner did not find that the Veteran had PTSD; however, the examiner did diagnose the Veteran with an anxiety disorder, NOS, and a cognitive disorder, NOS.  The Veteran described his home life, stating that his grandson acted up and felt that the Department of Children, Youth and their Families, was responsible for the death of his granddaughter.  The Veteran also blamed himself for the death of his four year old son who died in a house fire in 1969 after the Veteran unsuccessfully tried to save him.  The Veteran stated that he and his wife were currently concerned with losing their home due to foreclosure.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner also noted that the Veteran had a chaotic childhood with an abusive father.  The examiner found that the Veteran had a long history of alcohol abuse and anger management problems and had been sober for twelve years.

The examiner opined that it was less likely than not that the Veteran's anxiety and cognitive impairment incurred in or was caused by service.  The examiner reasoned that the Veteran's anxiety was the direct result of his traumatic childhood and issues after service.  The examiner further stated that cognitive impairment was clearly evident from childhood.  The examiner described that the Veteran was raised by a psychiatrically ill father who was physically abusive to the Veteran, his brother and mother.  In addition, the Veteran was in ungraded classes throughout school and had an extensive history of truancy and fighting, and could not read or write.  Further, the Veteran's son died in a house fire in 1969, for which he blamed himself and he had anger management problems which were currently focused on the Department of Children, Youth and their Families as he blamed them for the death of his granddaughter.  Finally, the examiner described how the Veteran recently had both of his grandsons taken away because one of them accused him of physically abusing them.

In March 2013, the Veteran testified at an RO hearing before a Decision Review Officer.  At that hearing, the Veteran argued that the information regarding his abusive parents described in the December 2011 VA examination was factually incorrect.  Thus, a new VA examination was ordered for the Veteran.

In April 2013, the Veteran underwent a mental disorders VA examination.  At this time, the examiner only diagnosed the Veteran with anxiety disorder, NOS and alcohol dependence in full sustained remission.  The examiner made clear that the Veteran did not have more than one diagnosable mental disorder.  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that the Veteran had a depressed mood and anxiety, chronic sleep impairment, and mild memory loss such as forgetting names, directions or recent events.  The examiner opined that the Veteran's claimed in-service stressful event involving his medical treatment for his duodenal ulcer had a powerful impact on him and that more likely than not the memory of this event was the cause of intermittent nightmares.  However, the examiner also opined that it was less likely than not that the Veteran's psychiatric symptoms and diagnosed anxiety disorder were due to or the result of the Veteran's treatment in service for duodenal ulcer.  Instead, the examiner reasoned that the Veteran's psychiatric symptoms were more likely related to other biopsychosocial factors such as a history of family and behavior problems as noted in the December 2011 VA examination.

In May 2015, the Veteran testified at a Board hearing regarding his claims.  The Veteran reiterated that after treatment for his duodenal ulcer in service, he believed he was going to die because a priest read him his last rites.  The Veteran stated that from that time he developed psychological problems.  The Veteran stated that his mind was like "mush," and that he could neither read nor write because he did not have any education.  Finally, following the death of his four year old son in 1969, the Veteran described how he received electric shock treatment.

In March 2016, the Veteran was afforded another VA examination for his claims.  The examiner noted the following diagnoses: unspecified anxiety disorder, alcohol use disorder, in sustained remission, and unspecified neurocognitive disorder, by history.  The Veteran complained of nightmares about one to two times per month relating to either the fire his son died in in 1969 or the priest giving him his last rites while in service.  The Veteran stated that the nightmares began about four to five years ago.  The Veteran suffered from intermittent anxiety and worry about finances, family and health.  The Veteran had subjective memory complaints which affected his ability to shop, cook and manage medications and finances independently; however, he was also very involved in caring for his grandchildren and was able to express understanding of his next appointment and estimating how much time it would take to arrive to the appointment.  Therefore, the examiner found that this contrasting information made it difficult to gauge the true extent of his functional impairment.  Thus, the examiner turned to a May 2012 VA treatment record that reviewed the Veteran's July 2011 neuropsychological report.  

The VA examiner described that the May 2012 VA physician stated that the overall cognitive profile and functional description suggested that the Veteran was in the early stages of a progressive dementia, which was related to possible Alzheimer's disease.  The May 2012 VA physician also noted that the following factors likely contributed to the Veteran's cognitive profile: chronic problems with his anxiety which likely attenuated his test performance, residual effects of long-term heavy alcohol abuse, lingering contributions from multiple lifetime concussions, multiple risk factors for subcortical ischemic vascular disease which could partly explain poor cognitive performance, low education level, and neurotoxin exposure in the jewelry industry although this was less parsimonious as an explanation for the Veteran's cognitive difficulties.  

After review of this May 2012 report, upon examination, the VA examiner found that the Veteran tested 18/30 on the Mini-Mental State Examination which was indicative of increased odds of dementia with mild cognitive impairment.  The examiner noted that the Veteran's score was impacted by illiteracy.  The examiner stated that the Veteran continued to live with his wife of 44 years, his daughter and two granddaughters.  The Veteran reported a good relationship with all of his family members and that he had two grandsons which he adopted.  The Veteran reported his wife was undergoing treatment for lung cancer and that he went to church daily and spoke with his priest regularly.  The examiner opined that though the Veteran had occasional nightmares related to an event experienced in the military, it was less likely as not that his current anxiety disorder was caused by or related to his military service or his service-connected duodenal ulcer disability.  The examiner stated that the Veteran's overall anxiety symptoms and associated anxiety disorder diagnosis were more likely related to other factors, including the traumatic loss of his son and other biopsychosocial factors.  Further, evidence did not support his current anxiety disorder being present during military service.  

In addition, regarding the Veteran's unspecified neurocognitive disorder, the examiner opined that his May 2012 neuropsychological evaluation which identified possible Alzheimer's pathology, residual effects of alcohol abuse, and repeated concussive injuries as the most likely contributing factors to the Veteran's progressive neurodegenerative decline.  The examiner stated that congenital or developmental defect was not thought to account for test findings and that dementia was a diagnosis which impacted the elderly.  The examiner further reasoned that the Veteran was first identified and evaluated for memory problems in 2011, and that there was no evidence to support that the Veteran experienced dementia symptoms during his military service in 1960 when he was 18 years old.  The examiner also said that there was no known link between ulcers and cognitive impairment.  Therefore, the examiner opined that it was less likely as not that the Veteran's neurocognitive disorder was related to his military service or his service-connected duodenal ulcer disability.  

In May 2016, a clarification opinion was provided to the March 2016 VA examination.  The examiner confirmed the March 2016 opinion and added that the Veteran's ulcer occurred decades before the Veteran was first diagnosed with neurocognitive disorder and that there was no medical basis that suggested any relationship between his duodenal ulcer and the development, progression, or severity of his neurocognitive disorder.  The examiner stated that the claimed condition which clearly and unmistakable existed prior to service was not aggravated beyond its natural progression by the in-service event, injury or illness.

In November 2016, another clarification opinion was provided to the March 2016 VA examination.  The examiner reviewed the Veteran's most updated medical records since the March 2016 VA examination and noted that since then the Veteran had reported for dental pain, constipation and shoulder pain along with complaints of recent family stress.  The examiner also noted that the Veteran reported in September 2016 to his VA psychiatrist that he was recently involved in a car accident and that he was shaken up by those events.  The examiner ultimately confirmed his prior medical opinions provided in March and May 2016 and stated that there was no evidence to suggest any relationship between the Veteran's service-connected duodenal ulcer and his anxiety disorder or cognitive disorder.    

The Veteran has offered his own opinion on etiology, stating that he currently has an anxiety disorder, NOS, and a cognitive disorder that are causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiners' opinions than the Veteran's own contentions, and there are no medical opinions to the contrary.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for an anxiety disorder, NOS, and a cognitive disorder is not warranted.


ORDER

1. Entitlement to service connection for an anxiety disorder, not otherwise specified (NOS) is denied.

2. Entitlement to service connection for a cognitive disorder is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


